                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                         CIVIL ACTION NO. 1:19-CV-00216-DSC


 CLYDE CLEMENTS JR.,                             )
                                                 )
                    Plaintiff,                   )
                                                 )
 v.                                              )       MEMORANDUM AND ORDER
                                                 )
 ANDREW SAUL,                                    )
                                                 )
                  Defendant.                     )



       THIS MATTER is before the Court on Plaintiff’s “Motion for Summary Judgment”

(document #11) and Defendant’s “Motion for Summary Judgment” (document #13), as well as the

parties’ briefs and exhibits.

       The parties have consented to Magistrate Judge jurisdiction pursuant to 28 U.S.C. § 636(c)

and these Motions are ripe for disposition.

       The Court finds that Defendant’s decision to deny Plaintiff Social Security benefits is

supported by substantial evidence. Accordingly, the Court will deny Plaintiff’s Motion for

Summary Judgment; grant Defendant’s Motion for Summary Judgment; and affirm the

Commissioner’s decision.

                                 I. PROCEDURAL HISTORY

       The Court adopts the procedural history as stated in the parties’ briefs.

       Plaintiff filed the present action on July 5, 2019. He argues that the Administrative Law

Judge erred in failing to explain an inconsistency between the opinion of Dr. April Strobel-Nuss,


                                                 1
a reviewing Agency psychological expert, and his formulation of Plaintiff’s Residual Functional

Capacity.1 See Plaintiff’s “Memorandum …” at 4-8 (document #12). He also assigns error to the

ALJ’s conclusion that he would be off task no more than nine percent of the work day. Id. at 8-

12.

                                               II. DISCUSSION

         The Social Security Act, 42 U.S.C. § 405(g) and § 1383(c)(3), limits this Court's review of

a final decision of the Commissioner to: (1) whether substantial evidence supports the

Commissioner’s decision, Richardson v. Perales, 402 U.S. 389, 390, 401 (1971); and (2) whether

the Commissioner applied the correct legal standards. Hays v. Sullivan, 907 F.2d 1453, 1456 (4th

Cir. 1990); see also Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1992) (per curiam). The District

Court does not review a final decision of the Commissioner de novo. Smith v. Schweiker, 795

F.2d 343, 345 (4th Cir. 1986); King v. Califano, 599 F.2d 597, 599 (4th Cir. 1979); Blalock v.

Richardson, 483 F.2d 773, 775 (4th Cir. 1972).

         As the Social Security Act provides, “[t]he findings of the [Commissioner] as to any fact,

if supported by substantial evidence, shall be conclusive.”                42 U.S.C. § 405(g).         In Smith v.

Heckler, 782 F.2d 1176, 1179 (4th Cir. 1986), quoting Richardson v. Perales, 402 U.S. 389, 401

(1971), the Fourth Circuit defined “substantial evidence” thus:

         Substantial evidence has been defined as being “more than a scintilla and do[ing]
         more than creat[ing] a suspicion of the existence of a fact to be established. It
         means such relevant evidence as a reasonable mind might accept as adequate to
         support a conclusion.”


         1
          The Social Security Regulations define “Residual Functional Capacity” as “what [a claimant] can still do
despite his limitations.” 20 C.F.R. § 404.1545(a). The Commissioner is required to “first assess the nature and
extent of [the claimant’s] physical limitations and then determine [the claimant’s] Residual Functional Capacity for
work activity on a regular and continuing basis.” 20 C.F.R. § 404.1545(b).



                                                          2
See also Seacrist v. Weinberger, 538 F.2d 1054, 1056-57 (4th Cir. 1976) (“We note that it is the

responsibility of the [Commissioner] and not the courts to reconcile inconsistencies in the medical

evidence”).

        The Fourth Circuit has long emphasized that it is not for a reviewing court to weigh the

evidence again, nor to substitute its judgment for that of the Commissioner, assuming the

Commissioner’s final decision is supported by substantial evidence. Hays v. Sullivan, 907 F.2d at

1456 (4th Cir. 1990); see also Smith v. Schweiker, 795 F.2d at 345; and Blalock v. Richardson,

483 F.2d at 775. Indeed, this is true even if the reviewing court disagrees with the outcome – so

long as there is “substantial evidence” in the record to support the final decision below. Lester v.

Schweiker, 683 F.2d 838, 841 (4th Cir. 1982).

        The question before the ALJ was whether Plaintiff became disabled at any time. 2 The

Court has carefully reviewed the record, the authorities and the parties’ arguments. The ALJ

thoroughly discussed the opinions from two psychological experts. Dr. Joseph Lanier saw Plaintiff

consultatively, and Dr. Strobel-Nuss reviewed Plaintiff’s records including Dr. Lanier’s report.

Although the ALJ generally gave “significant weight” to both opinions, he adopted Dr. Lanier’s

conclusion that Plaintiff could perform jobs requiring the ability to understand and carry out

detailed instructions. The ALJ’s conclusion that Plaintiff would be off task no more than nine



  2
   Under the Social Security Act, 42 U.S.C. § 301, et seq., the term “disability” is defined as an:

        inability to engage in any substantial gainful activity by reason of any medically determinable
        physical or mental impairment which can be expected to result in death or which has lasted or can
        be expected to last for a continuous period of not less than 12 months…
        Pass v. Chater, 65 F. 3d 1200, 1203 (4th Cir. 1995).



                                                          3
percent of the work day is also consistent with Dr. Lanier’s opinion. The ALJ applied the correct

legal standards and his conclusion that Plaintiff was not disabled is supported by substantial

evidence.

                                         III. ORDER

        NOW THEREFORE IT IS ORDERED:

        1.     Plaintiff’s “Motion for Summary Judgment” (document #11) is DENIED;

Defendant’s “Motion for Summary Judgment” (document #13) is GRANTED; and the

Commissioner’s decision is AFFIRMED.

        2.     The Clerk is directed to send copies of this Memorandum and Order to counsel for

the parties.

        SO ORDERED.                       Signed: February 12, 2020




                                                4
